DETAILED ACTION
Status of Claims: Claims 1-8, 10-11, 13-20, and 22-23 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 11, 13-15, 20, and 23 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ahn et al. (US 20200007259 A1).
Regarding claim 1, Ahn et al. disclose a method in a network device for configuration of Physical Downlink Control Channel, PDCCH, monitoring by a terminal device, the method comprising: determining a PDCCH monitoring configuration indicating a PDCCH resource pool to be monitored by the terminal device at an aggregation level (paragraph [0108]; configuration information determined by BS to inform UE of number of PDCCH candidates for monitoring in a search space) (paragraphs [0105-0106]; a CCA aggregation level (specific aggregation level) may be configured for monitoring PDCCH in PDCCH candidates. CCE aggregation level and the number of PDCCH candidates may be limited for the monitoring); and transmitting the PDCCH monitoring configuration to the terminal device (paragraph [0108]; the BS may inform the UE of configuration information for monitoring PDCCH).
Regarding claim 2, Ahn et al. further suggest wherein the terminal device is configured with a PDCCH search space and the PDCCH resource pool for the aggregation level comprises less than all Control Channel Elements, CCEs, in the PDCCH search space (paragraphs [0105-0106] [0108]; the search space for PDCCH is defined with the number of PDCCH candidates configured for specific aggregation level (4 or 8) which is less than all CCEs (16 CCEs, paragraph [0052])).  
Regarding claim 3, Ahn et al. further suggest wherein the aggregation level is lower than or equal to a first threshold level (claim 12; aggregation level is set at 4 or 8 for the search space defined in PDCCH candidate).  
Regarding claim 8, Ahn et al. further suggest wherein the PDCCH search space comprises at least one of a common PDCCH search space and a dedicated PDCCH search space (paragraphs [0052] [0106]).
Regarding claim 11, Ahn et al. disclose a network device configured for configuration of Physical Downlink Control Channel, PDCCH, monitoring by a terminal device, the network device comprising a transceiver, a processor and a memory, the memory comprising instructions executable by the processor whereby the network (paragraph [0108]; configuration information determined by BS to inform UE of number of PDCCH candidates for monitoring in a search space) (paragraphs [0105-0106]; a CCA aggregation level (specific aggregation level) may be configured for monitoring PDCCH in PDCCH candidates. CCE aggregation level and the number of PDCCH candidates may be limited for the monitoring); and transmit the PDCCH monitoring configuration to the terminal device (paragraph [0108]; the BS may inform the UE of configuration information for monitoring PDCCH).
Regarding claim 13, Ahn et al. disclose a method in a terminal device for Physical Downlink Control Channel, PDCCH, monitoring, comprising: receiving from a network device a PDCCH monitoring configuration indicating a PDCCH resource pool to be monitored by the terminal device at an aggregation level (paragraph [0108]; configuration information determined by BS to inform UE (receiving) of number of PDCCH candidates for monitoring in a search space) (paragraphs [0105-0106]; a CCA aggregation level (specific aggregation level) may be configured for monitoring PDCCH in PDCCH candidates. CCE aggregation level and the number of PDCCH candidates may be limited for the monitoring); and monitoring a PDCCH from the network device in accordance with the PDCCH monitoring configuration (paragraph [0108]; the BS may inform the UE of configuration information for monitoring PDCCH).
Regarding claim 14, Ahn et al. further suggest wherein the terminal device is configured with a PDCCH search space and the PDCCH resource pool for the aggregation level comprises less than all Control Channel Elements, CCEs, in the PDCCH search space (paragraphs [0105-0106] [0108]; the search space for PDCCH is defined with the number of PDCCH candidates configured for specific aggregation level (4 or 8) which is less than all CCEs (16 CCEs, paragraph [0052])).  
Regarding claim 15, Ahn et al. further suggest wherein the aggregation level is lower than or equal to a first threshold level (claim 12; aggregation level is set at 4 or 8 for the search space defined in PDCCH candidate).  
Regarding claim 20, Ahn et al. further suggest wherein the PDCCH search space comprises at least one of a common PDCCH search space and a dedicated PDCCH search space (paragraphs [0052] [0106]).
Regarding claim 23, Ahn et al. disclose terminal device configured for Physical Downlink Control Channel, PDCCH, monitoring, the terminal device comprising a transceiver, a processor and a memory, the memory comprising instructions executable by the processor whereby the terminal device is configured to: receive from a network device a PDCCH monitoring configuration indicating a PDCCH resource pool to be monitored by the terminal device at an aggregation level (paragraph [0108]; configuration information determined by BS to inform UE (receiving) of number of PDCCH candidates for monitoring in a search space) (paragraphs [0105-0106]; a CCA aggregation level (specific aggregation level) may be configured for monitoring PDCCH in PDCCH candidates. CCE aggregation level and the number of PDCCH candidates may be limited for the monitoring); and monitor a PDCCH from the network device in accordance with the PDCCH monitoring configuration (paragraph [0108]; the BS may inform the UE of configuration information for monitoring PDCCH).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 20200007259 A1) in view of Moon et al. (US 20200187236 A1).
Regarding claim 4, Ahn et al. disclose all the subject matter of the claimed invention as recited in claim 3 above without explicitly suggest wherein the PDCCH monitoring configuration further indicates a PDCCH resource pool for an aggregation level higher than the first threshold level that comprises all CCEs in the PDCCH search (paragraph [0166]; search space of CCE aggregation level 2 is configured with 4 PDCCH candidates which may be a part of REG pool. However, search space of CCE aggregation level 4 (higher than 2) might be configured with 2 PDCCH candidates, where the CCE aggregation level 4 may be entire control resource set (entire pool (all CCEs))). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Ahn et al.’s method/system where the PDCCH monitoring configuration further indicates a PDCCH resource pool for an aggregation level higher than the first threshold level that comprises all CCEs in the PDCCH search space as suggested by Moon et al. The motivation for such configuration would have been to improve the efficiency of resources, increase transmission capacity of the downlink control channel, and improve reception performance of the downlink control channel (paragraph [0024]).   
Regarding claim 16, Ahn et al. disclose all the subject matter of the claimed invention as recited in claim 15 above without explicitly suggest wherein the PDCCH monitoring configuration further indicates a PDCCH resource pool for an aggregation level higher than the first threshold level that comprises all CCEs in the PDCCH search space. However, Moon et al. from the same or similar field of endeavor suggest wherein the PDCCH monitoring configuration further indicates a PDCCH resource pool for an aggregation level higher than the first threshold level that comprises all CCEs in the (paragraph [0166]; search space of CCE aggregation level 2 is configured with 4 PDCCH candidates which may be a part of REG pool. However, search space of CCE aggregation level 4 (higher than 2) might be configured with 2 PDCCH candidates, where the CCE aggregation level 4 may be entire control resource set (entire pool (all CCEs))). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Ahn et al.’s method/system where the PDCCH monitoring configuration further indicates a PDCCH resource pool for an aggregation level higher than the first threshold level that comprises all CCEs in the PDCCH search space as suggested by Moon et al. The motivation for such configuration would have been to improve the efficiency of resources, increase transmission capacity of the downlink control channel, and improve reception performance of the downlink control channel (paragraph [0024]).   
Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 20200007259 A1) in view of Moon et al. (US 20180310283 A1).
Regarding claim 5, Ahn et al. disclose all the subject matter of the claimed invention as recited in claim 1 above without explicitly suggest wherein the PDCCH monitoring configuration is determined based on a received signal power at one of the terminal device and the network device. However, Deenoo et al. from the same or similar field of endeavor suggest wherein the PDCCH monitoring configuration is determined based on a received signal power at one of the terminal device and the network device (paragraph [0208]; monitoring candidates is used in specific search space when received reference signal power is above a threshold). 
 Regarding claim 17, Ahn et al. disclose all the subject matter of the claimed invention as recited in claim 1 above without explicitly suggest wherein the PDCCH monitoring configuration is dependent on a received signal power at one of the terminal device or the network device. However, Deenoo et al. from the same or similar field of endeavor suggest wherein the PDCCH monitoring configuration is dependent on a received signal power at one of the terminal device or the network device (paragraph [0208]; monitoring candidates is used in specific search space when received reference signal power is above a threshold). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Ahn et al.’s method/system where the PDCCH monitoring configuration is dependent on a received signal power at one of the terminal device or the network device as suggested by Deenoo et al. The motivation would have been to provide for efficient UE operation while achieving high resource utilization (abstract).
Claims 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 20200007259 A1) in view of Zhang et al. (US 20200245395 A1).
Regarding claim 10, Ahn et al. disclose all the subject matter of the claimed invention as recited in claim 1 above without explicitly suggest transmitting an (paragraph [0002]; PDCCH monitoring is stopped by a MAC command). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Ahn et al.’s method/system the step of transmitting an instruction to enable or disable the PDCCH monitoring configuration to the terminal device via one of a Medium Access Control, MAC, Control Element, CE, and a PDCCH order as suggested by Zhang et al. The motivation for such configuration would have been to improve the efficiency of resources, increase transmission capacity of the downlink control channel, and improve reception performance of the downlink control channel (paragraph [0002]). 
Regarding claim 22, Ahn et al. disclose all the subject matter of the claimed invention as recited in claim 1 above without explicitly suggest receiving an instruction to enable or disable the PDCCH monitoring configuration from the network device via one of a Medium Access Control, MAC, Control Element, CE, and a PDCCH order. However, Zhang et al. from the same or similar field of endeavor suggest receiving an instruction to enable or disable the PDCCH monitoring configuration from the network device via one of a Medium Access Control, MAC, Control Element, CE, and a PDCCH order (paragraph [0002]; PDCCH monitoring is stopped by a MAC command). Therefore it would have been obvious to a person of ordinary skill in the art before the . 
Allowable Subject Matter
Claims 6, 7, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/           Primary Examiner, Art Unit 2476